DETAILED ACTION
                The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group B (Claims 30-40) in the reply filed on 5/20/2022 is acknowledged. Claims 22-29 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and there being no allowable generic or linking claim. 
	Note that in the reply filed on 5/20/2022, Applicant has indicated that “Claims 22-29 have been amended to depend from elected independent claim 30 and Applicant respectfully requests claims 22-29 also be examined”. In the instant case, Claim 22 is still its own independent claim that each of Claims 23-29 depend from. Amending Claim 22 to specify “Device for carrying component parts to be temperature-controlled, according to the handling system of claim 30, the device having a base body, and a carrier element, to which a component part is attachable, wherein the carrier element is detachably attached to the base body, wherein the base body has a transport coupling, which is configured such that the transport coupling is detachably fixable to a handling system for handling the device.” does not make Claims 22-29 depend from elected independent Claim 30 because that amendment does not further limit Claim 30 but rather attempts to further limit the “Device for carrying component parts to be temperature-controlled” of Claim 22 by making it include the particulars of Claim 30. Moreover, the addition of “according to the handling system of claim 30” raises new issues within Claim 22 because Claim 22 does not comprise or establish any “handling system”. Thus, it is unclear which element of Claim 22 is supposed to accord to “the handling system of claim 30” and if that element is then supposed to comprise its own handling system or if that element is supposed to do something else that is in accordance with “the handling system of claim 30”. Furthermore, even if Invention Groups A and B were to now each comprise a common technical feature of “handling system of claim 30”, that common technical feature is not a “special technical feature” that makes a contribution over the prior art (as is evident from the 102 rejection set forth for Claim 30 in Section #6 of this Office Action that demonstrates that the “handling system of claim 30” is anticipated by known prior art). Therefore, even with Claim 22 amended, Invention Groups A and B still lack unity of invention with one another. Consequently, Claims 22-29 (of Invention Group A) and Claim 41 (of Invention Group C) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and Claims 30-40 (of elected Invention Group B) are presently being examined on the merits. 

Drawings
The drawings are objected to because:
In Fig. 3, reference numeral “100” should be -- 102 -- 
                Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 30, the last line, change “device” to -- apparatus --
In Claim 33, in the last three lines of the claim, change “the first guide structure” to -- the at least one first guide structure --
In Claim 35, line 5, change “the second guide structure” to -- the at least one second guide structure --
In Claim 36, change “the base plane” to -- a base plane --
In Claim 37, change “the first guide structure” to -- a first guide structure --
In Claim 38, change “the second guide structure” to -- a second guide structure --
Appropriate correction is required.

Claim Interpretation
                The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a functional device” (Claim 30)
“a temperature control apparatus” (Claim 30)
“an attachment device of the transport device” (Claims 30)
“a controllable attachment element” (Claim 34)
“a further attachment device of the transport device” (Claim 36)
“a gripper unit” (Claim 40)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 “a functional device” (from Claim 30) is being interpreted as a device comprising a column that can hold parts or a guide cylinder or a furnace hood
“a temperature control apparatus” (from Claim 30) is being interpreted as: The specification fails to disclose what structure the claimed “temperature control apparatus” comprises or does not comprise that facilitates temperature control (which has warranted a 112(b) rejection for Claim 30 as is presented below). In the drawings (e.g. Figs. 7-8), the “temperature control apparatus” (701) appears to be a base structure that merely supports the carrier elements (103). Thus, it is unclear how this structure performs the function of “temperature control” since it does not comprise any heating elements or control elements. For the purpose of expediting prosecution, a “temperature control apparatus” will be interpreted as any apparatus that can at least partially facilitate control of temperature.
“an attachment device” of the transport device (from Claim 30) is being interpreted as a device comprising at least one guide carriage 
“a controllable attachment element” (from Claim 34) is being interpreted as a jaw element that can facilitate attachment
“a further attachment device” of the transport device (from Claim 36) is being interpreted as a device comprising at least one guide carriage
“a gripper unit” (from Claim 40) is being interpreted as a unit comprising a gripper frame that is capable of gripping something 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
                The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
                Claim 30 recites the recitation “a temperature control apparatus” which has invoked 112(f) (as is presented above in this Office Action). However, the specification fails to disclose what structure the claimed “temperature control apparatus” comprises or does not comprise that facilitates temperature control. In the drawings (e.g. Figs. 7-8), the “temperature control apparatus” (701) appears to be a base structure that merely supports the carrier elements (103). Thus, it is unclear how this structure performs the function of “temperature control” since it does not comprise any heating elements or control elements. It is consequently unclear what structure is being claimed by this limitation. The metes and bounds of Claim 30 are consequently unclear. 
                Claims 31-40 are rejected due to their dependency on Claim 30. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kress (US 6,555,049 B1). 
	Regarding Claim 30, to the extent that Claim 30 is understood in light of the 112(b) rejection set forth in this Office Action, Kress teaches of a handling system (Fig. 1) for handling a functional device (functional device (38) that is in the form of a guide cylinder that guides (at least) material (80) into the position shown in Fig. 3) of a temperature control apparatus (temperature control apparatus comprising “furnace” element (32) and “emissions collector” element (34)) (see at least Col. 2 lines 35-67 and Figs. 1, 8 and 10), the handling system having a transport device (30) having a base frame (44) which is transportable along a ground (24) (see at least Col. 2 line 61 - Col. 3 line 10 and Figs. 1-3), and an attachment device (attachment device comprising elements (74) and guide carriages (72) that are disposed on both the left-hand and right-hand sides of Fig. 2) (see at least Col. 3 lines 52-65 and Figs. 2, 3), which is coupled to the base frame (as is shown in Figs. 2 and 3), wherein the attachment device is configured to selectively attach the functional device (38) to the base frame (via at least elements (74) - see at least Col. 3 lines 52-65 and Figs. 2, 3), wherein the base frame (44) is configured such that the base frame is transportable for a transport of the functional device (38) between a set-up location, at which the functional device is selectively attachable to the base frame (location wherein element (38) is being loaded with material (80) and is not disposed in the temperature control apparatus such as a “remote scrap yard”) (see at least Col. 4 lines 3-9 and Fig. 3), and a temperature-control location in the temperature control apparatus (temperature-control location where element (38) is placed directly onto “furnace” element (32) of the temperature control apparatus as is shown in Figs. 8-10). 

	Regarding Claim 31, Kress also teaches that handling system may comprise the functional device (38) (as is shown in Fig. 3) and that the functional device may be in the form of a guide cylinder (see at least Col. 4 lines 3-9 and Figs. 2, 3 and note that element (38) is in the form of a guide cylinder that guides (at least) material (80) into the position shown in Fig. 3).

	Regarding Claim 32, Kress also teaches that the base frame (44) is formed along a base plane (as is shown in Figs. 2 and 3) and that the attachment device is movable perpendicularly to the base plane (as is shown in at least Figs. 9 and 10).  

	Regarding Claim 33, Kress also teaches that the transport device (30) has at least one first guide structure (element (60) on the left-hand side of Fig. 2), which is fixed to the base frame (44) (as is shown in Figs. 2, 3) and extends perpendicularly to the base plane (as is shown in at least Figs. 2, 3, 9 and 10), wherein the attachment device has a first guide carriage (element (72) on the left-hand side of Fig. 2), which is movably coupled to the at least one first guide structure (as is evident from (at least) element (72), which is coupled to element (60), being configured to move up and down, pivot and rotate relative to element (60)) (see at least Col. 3 lines 52 - Col. 4 line 2 and Figs. 2, 3, 6 and 9), wherein the first guide carriage is selectively coupleable to functional device (38) (via element (74) of the first guide carriage - see at least Col. 3 lines 52 - Col. 4 line 2 and Figs. 2-3). 

	Regarding Claim 34, Kress also teaches that the first guide carriage has a controllable attachment element (74), wherein the controllable attachment element is movable into a release position, in which the functional device (38) is decoupled from the controllable attachment element (74) (as is shown in Fig. 6), and is movable into a clamping position, in which the functional device (38) is coupled to the controllable attachment element (74) (as is shown in Fig. 3) (see at least Col. 3 lines 52 - Col. 4 line 2 and Figs. 3, 6).

	Regarding Claim 35, Kress also teaches that the transport device has at least one second guide structure (element (60) on the right-hand side of Fig. 2) which is fixed to the base frame (44) (as is shown in Figs. 2, 3) and extends perpendicular to the base plane (as is shown in at least Figs. 2, 3, 9 and 10), wherein the attachment device has a second guide carriage (element (72) on the right-hand side of Fig. 2), which is movably coupled to the at least one second guide structure (as is evident from (at least) element (72), which is coupled to element (60), being configured to move up and down, pivot and rotate relative to element (60)) (see at least Col. 3 lines 52 - Col. 4 line 2 and Figs. 2, 3, 6 and 9), wherein the second guide carriage is selectively coupleable to functional device (38) (via element (74) of the second guide carriage - see at least Col. 3 lines 52 - Col. 4 line 2 and Figs. 2-3), and wherein the first guide carriage and the second guide carriage are arranged such that the guide carriages are opposite each other with respect to the functional device (as is shown in Fig. 3). 

	Regarding Claim 36, Kress also teaches that the transport device has a further attachment device (attachment device comprising elements (66) and guide carriages (56) that are disposed on both the left-hand and right-hand sides of Fig. 2) (see at least Col. 3 lines 45-51 and Figs. 2, 3 and 6), wherein the further attachment device is movable perpendicularly to a base plane (as is shown in at least Figs. 5, 6, 9 and 10).

	Regarding Claim 37, Kress also teaches that the further attachment device has a further first guide carriage (guide carriage (56) disposed on the left-hand side of Fig. 2), which is movably coupled to a first guide structure (element (60) on the left-hand side of Fig. 2) (as is evident from (at least) element (56), which is coupled to element (60), being configured to move up and down and pivot relative to element (60) - see at least Col. 3 lines 9-25 and Figs. 2, 5, 6 and 9), wherein the further first guide carriage is selectively coupleable to the functional device or to a further functional device (it is selectively coupleable to (at least) a further functional device (36) that is in the form of a furnace hood - see at least Col. 3 lines 45-51 and Figs. 4-6 and 8-10). 

	Regarding Claim 38, Kress also teaches that the further attachment device has a further second guide carriage (guide carriage (56) disposed on the right-hand side of Fig. 2) which is movably coupled to a second guide structure (element (60) on the right-hand side of Fig. 2) (as is evident from (at least) element (56), which is coupled to element (60), being configured to move up and down and pivot relative to element (60) - see at least Col. 3 lines 9-25 and Figs. 2, 5, 6 and 9), wherein the further second guide carriage is selectively coupleable to the functional device or the further functional device (it is selectively coupleable to (at least) the further functional device (36) that is in the form of a furnace hood - see at least Col. 3 lines 45-51 and Figs. 4-6 and 8-10), and wherein the further first guide carriage and the further second guide carriage are arranged such that the further guide carriages are opposite each other with respect to the functional device (as is shown in at least Fig. 3). 

	Regarding Claim 39, Kress also teaches of having the further functional device (further functional device (36) that is in the form of a furnace hood - see at least Col. 3 lines 45-51 and Figs. 4-6 and 8-10), which is formed as a guide cylinder and/or as a furnace hood (it is in the form of a furnace hood - see at least Col. 3 lines 45-51 and Figs. 4-6 and 8-10), wherein the further functional device is selectively coupleable to the further attachment device (as is shown in Figs. 5 and 6), wherein the functional device, by the attachment device, and the further functional device, by the further attachment device, are movable relative to each other (as is evident from at least Col. 3 line 33 - Col. 4 line 9 and Figs. 5-6 and 8-10).

	Regarding Claim 40, Kress also teaches that the functional device (38) forms a gripper unit (element (38) comprises a frame (frame comprising element (128) and pivoting elements (126)) that can open and close to grip or release material (80) that is held within element (38) (see at least Col. 5 lines 6-15 and Figs. 9-10) - element (38) accordingly forms a gripper unit as claimed), to which a component part (80) is selectively coupleable (see at least Col. 5 lines 6-15 and Figs. 3, 9-10), wherein the gripper unit is selectively attachable to the base frame (44) by the attachment device (as is shown in Fig. 3) (see at least Col. 3 line 52 - Col. 4 line 9 and Figs. 2, 3, 9 and 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Louis et al. (US 4,020,960) and Kress et al. (US 5,098,251) are considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        5/31/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762